         Case 3:21-cv-00089-YY         Document 23      Filed 05/10/21     Page 1 of 3




BRIAN M. BOYNTON
Acting Assistant Attorney General

BRAD P. ROSENBERG
Assistant Director, Federal Programs Branch

JAMES C. LUH (N.Y. Bar)
Senior Trial Counsel
United States Department of Justice
Civil Division, Federal Programs Branch
1100 L St NW
Washington DC 20530
Tel: (202) 514-4938
E-mail: James.Luh@usdoj.gov
Attorneys for Defendants




                           UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                    PORTLAND DIVISION

OREGON TRADESWOMEN, INC., et al.,               Case No.: 3:21-cv-89-YY

                      Plaintiffs                Defendants’
                                                STATUS REPORT AND UNOPPOSED
               v.                               MOTION FOR STAY

U.S. DEPARTMENT OF LABOR, et al.,

                      Defendants

       Defendants U.S. Department of Labor; Office of Federal Contract Compliance Programs;

Martin J. Walsh, Secretary of Labor; and Jenny Yang, Director, Office of Federal Contract

Compliance Programs, request that the Court extend the present stay of this action for an

additional 90 days (until August 9, 2021), because the Department of Labor intends to propose




Defendants’ Status Report and Unopposed Motion for Stay                                         1
          Case 3:21-cv-00089-YY         Document 23          Filed 05/10/21   Page 2 of 3




rescission of the rule at issue in this case. The defendants have discussed this request with the

plaintiffs, who indicated they do not oppose the motion.

       The plaintiff organizations challenge a rule issued by the Department of Labor in

December 2020, Implementing Legal Requirements Regarding the Equal Opportunity Clause’s

Religious Exemption, 85 Fed. Reg. 79,324 (Dec. 9, 2020), asserting claims under the

Administrative Procedure Act, 5 U.S.C. §§ 551–559, 701–706. See First Am. Compl. for

Declaratory and Injunctive Relief, ECF No. 13. The Defendants’ Unopposed Motion for Stay,

ECF No. 15, advised the Court that the Department of Labor intends to propose rescission of the

December 2020 rule. The defendants requested a stay until May 11, 2021, which the Court

granted, Order, ECF No. 16.

       As indicated in the Defendants’ Status Report, ECF No. 21, on March 22, 2021, the

Department of Labor submitted a notice of proposed rescission of the rule to the Office of

Information and Regulatory Affairs (OIRA) within the White House Office of Management and

Budget. See Pending EO 12866 Regulatory Review, https://www.reginfo.gov/public/do

/eoDetails?rrid=156665 (last visited May 10, 2021). After OIRA completes its review of the

notice, the Department of Labor anticipates publishing the notice in the Federal Register. OIRA

is permitted to take up to 90 days to complete its review.

       In light of the agency’s intentions, the defendants request that the Court extend the stay of

this action for an additional 90 days (until August 9, 2021). At the end of the 90-day period (by

August 9, 2021), the defendants will file a further status report and any request to extend the stay,

if appropriate.

       The defendants discussed this request with the plaintiffs, and the plaintiffs indicated that

they do not oppose the request.




Defendants’ Status Report and Unopposed Motion for Stay                                               2
         Case 3:21-cv-00089-YY         Document 23       Filed 05/10/21     Page 3 of 3




       Accordingly, the defendants request that the Court extend the stay in this action for 90

days (until August 9, 2021).

Date: May 10, 2021                             Respectfully submitted,

                                               BRIAN M. BOYNTON
                                               Acting Assistant Attorney General

                                               BRAD P. ROSENBERG
                                               Assistant Director, Federal Programs Branch

                                               s/ JAMES C. LUH
                                               JAMES C. LUH (N.Y. Bar)
                                               Senior Trial Counsel
                                               United States Department of Justice
                                               Civil Division, Federal Programs Branch
                                               1100 L St NW
                                               Washington DC 20530
                                               Tel: (202) 514-4938
                                               E-mail: James.Luh@usdoj.gov
                                               Attorneys for Defendants




Defendants’ Status Report and Unopposed Motion for Stay                                           3
